 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ROSEVELT MOORE,                                   Case No. LACV 17-8608-JAK (LAL)

11                                   Petitioner,       JUDGMENT
12                         v.

13   DEBBIE ASUNCION, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
22
     Dated: October 15, 2018                       _____________________________________
23                                                 JOHN A. KRONSTADT
24                                                 UNITED STATES DISTRICT JUDGE

25
26
27
28
